DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 02/02/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 09/12/2017 (see Date of Continuation on BIB) has been reviewed and is accepted.  The terminal disclaimer has been approved on 02/02/2020.

    EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Authorization for this examiner’s amendment was given in a telephone interview with Raffi Gostanian on 02/24/2022.

Please amend the applicant as follow:

Claim 6, (Currently Amended) The method of claim [4] 1, wherein the limiting access to the user device comprises limiting a time window to receive and access communication messages comprising at least one of: e-mail messages, short message service messages, a multimedia message service, social media, a vehicle infotainment or system messages, and device application messages.


Allowable Subject Matter
5.	Claims 1-3, 5-11, 13-20 are allowed.
6.        The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 9 and 17, the closest prior art record, Farhan (US 2012/0268235) teaches a method, comprising:
identifying an amount of time associated with a movement restriction of a vehicle based on a location of the vehicle;
identifying that the amount of time is above or below a threshold period of time; and
However, Farhan alone or in combination fails teaches or fairly suggest;
determining whether a device located inside the vehicle will be made accessible to a user based on whether the amount of time is above or below the threshold period of time;
responsive to the amount of time being above the threshold period of time, limiting access to the user device.
Dependent claims 2-3, 5-8, 10-11, 13-16, and 18-20 are allowable for the same reason as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/
Primary Examiner, Art Unit 2641